Per Curiam: The claimant in this case seeks to recover from the State of Illinois, a deficiency of $12,618.51, sustained by them, on account of the erection by claimant of a .bridge about one-half mile south of the Mackinaw River bridge, on Route 24, Tazewell County, Illinois, referred to as the Green Valley bridge; over and above the amount received by them from the State of Illinois, of $10,138.19, which was the amount they bid on the contract for the construction of same. Claimant relies for recovery, on the fact that after excavation was begun it was discovered that the sub-soil at a depth of about fifteen feet was a fine water bearing sand, which, at a depth necessary to perform the contract, had a tendency to boil under pressure that this necessitated a complete change in the method of operation and also lengthened the time to complete the job, and that claimant in bidding on the work in qiiéstion received a notice from the Department of • Public Works & Buildings, Division of Highways, State óf Illinois, in which it was stated that the soil where the bridge was to be erected, consisted of clay and gravel. It does appear from the records in this case that there was a misunderstanding as to the nature of the soil when the bid was made and that claimant entered upon the contract without knowledge of the unusual hazards. In view of all the facts in this case, the court is of the opinion that if an award should be allowed, it should be in the sum of $12,618.51. This court therefore recommends that if the Legislature sees fit to make an award to the claimant, that the award should be for the sum of $12,618.51.